Citation Nr: 1506043	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-00 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C. § 1805 as a child born with spina bifida.

2.  Entitlement to benefits under 38 U.S.C. § 1815 as a child who suffers from disability from birth defects other than spina bifida.


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty from April 1966 to February 1979, including service in the Republic of Vietnam.  The appellant is his adult son. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

Initially, the Board notes that the Chapter 18 file in this case has been re- built after being lost.  Because certain documents may be missing, and to afford the appellant every consideration in this case, the Board will conduct a de novo review of the matters on appeal. 

In addition to the paper Chapter 18 file, there is a paperless, electronic Veterans Benefits Management System (VBMS) file, which the Board has reviewed.  

FINDINGS OF FACT

1.  The appellant's biological father had military service in the Republic of Vietnam from 1966 to 1968, the appellant was conceived thereafter.
 
2. The appellant's mother did not have military service in the Republic of Vietnam. 

3.  There is no competent evidence that the appellant has a form or manifestation of spina bifida.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose biological father or mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2014); 38 C.F.R. § 3.814 (2014).
 
2.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for an individual with disability from a covered birth defect whose mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1812, 1815, 5107 (West 2014); 38 C.F.R. § 3.815 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was provided notice as to the evidence and information necessary to substantiate his claims in May 2010, prior to the rating decision on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA made adequate efforts to obtain all available, identified evidence in an attempt to substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  In particular, the evidence includes verification of the Veteran's service and private treatment records and medical statements.  The appellant was notified of records that were not available, and offered the opportunity to provide them.  There is no argument or indication that any additional medical evidence or opinion is necessary for a fair adjudication.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The appellant will not be prejudiced by a decision.

Analysis 

The appellant seeks benefits under 38 U.S.C.A. Chapter 18 based on his father's service in Vietnam.  He claims multiple birth defects, back and spine disabilities, skin condition manifested by bleeding and rashes, enlarged heart, asthma, attention deficit disorder, spina bifida, and deteriorating hip bones.  See, e.g., April 2010 claim, January 2011 notice of disagreement, December 2011 VA Form 9.

VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea.  See 38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814; see also, e.g., 72 Fed. Reg. 32,395 (June 12, 2007) and 79 Fed. Reg. 20,308 (April 14, 2014) (both providing that benefits for birth defects other than spina bifida may not be presumed based on Vietnam-era herbicide exposure of parents).  Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran.  See 38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815. 

Here, the evidence includes the appellant's birth certificate, showing that the Veteran is his biological father.  The Veteran had multiple periods of service in the Republic of Vietnam, including 1966 to 1968.  The appellant was born in September 1970; therefore, the appellant was conceived after his father had qualifying Vietnam-era service.  See 38 C.F.R. § 3.814(c)(1), (3). 

There is no contention or indication that the appellant's mother served in the military, to include in Vietnam; rather, the appellant's claim is based solely on his father's service.  As such, only a form or manifestation of spina bifida will qualify for Chapter 18 benefits.  As discussed below, the most probative evidence shows that the appellant does not have a diagnosed form or manifestation of spina bifida. 

VA's General Counsel has clarified, citing to pertinent medical literature, that the term spina bifida is a type of neural tube defect, which is a category of birth defects that involves incomplete development of the brain, spinal cord, and/or the protective coverings of those organs.  Spina bifida is generally considered to encompass three main conditions: spina bifida occulta; meningocele; and myelomeningocele.  The term "spina bifida" is commonly defined as referring to a "defective closure of the bony encasement of the spinal cord"; it does not include other neural tube defects, such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (May 1999) (internal quotation marks and citations omitted). 

Consistent with this guidance, for the purposes of Chapter 18, VA defines spina bifida as "any form or manifestation of spina bifida except spina bifida occulta."  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4); Jones v. Principi, 16 Vet. App. 219, 225 (2002).  In contrast, covered birth defects based on Vietnam service by a claimant's mother under 38 U.S.C.A. § 1815 include "neural tube defects," such as spina bifida, encephalocele, and anencephaly.  38 C.F.R. § 3.815(d)(1)(xii).

A letter from the appellant's school nurse shows that he was noted to have a possible curvature of the spine in May 1984.  Subsequent private treatment records dated in 2010 note the appellant's history and treatment for various disabilities, including scoliosis, arthralgia and asthma.  The medical evidence contains no finding that the appellant had spina bifida.  In a December 1998 VA Form 21-0304, the appellant reported that he had not been diagnosed with spina bifida.

While the appellant now contends that he has spina bifida, the competent medical evidence of record only shows scoliosis.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, spina bifida falls outside the realm of common knowledge of a lay person as it is not diagnosable solely based on observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

For the above reasons, the Board finds that the appellant does not have spina bifida.  The Board acknowledges the Veteran's service to his country and is sympathetic to the appellant's medical condition; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  

The preponderance of the evidence is against a diagnosis of spina bifida, and the appellant's mother did not have qualifying service for Chapter 18 benefits for other birth defects.  Therefore, reasonable doubt does not arise, and the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107. The claims must be denied.

ORDER

Benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida are denied. 

Benefits under 38 U.S.C. § 1815 as a child who suffers from disability from birth defects other than spina bifida are denied


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


